UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 04-7443



In Re:   DENNIS RAY GRAVES,

                                                         Petitioner.




               On Petition for Writ of Scire Facias
                           (CA-03-1259)


Submitted:   December 16, 2004          Decided:   December 23, 2004


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Dennis Ray Graves, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Dennis Ray Graves petitions this court for writ of scire

facias.   Having failed to obtain authorization from this court to

file a second or successive petition under 28 U.S.C. § 2254 (2000),

we find that Graves is not entitled to relief.          Accordingly,

although we grant leave to proceed in forma pauperis, we deny the

petition for writ of scire facias.     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                     PETITION DENIED




                               - 2 -